DLD-293                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-3566
                                       ___________

                                 IN RE KEON GARNES
                                                 Petitioner


                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 10-cv-00551)
                      District Judge: Honorable Stanley R. Chesler
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 September 23, 2010
            Before: FUENTES, JORDAN AND HARDIMAN, Circuit Judges

                             (Opinion filed: October 4, 2010)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

        On September 2, 2010, Keon Garnes filed this pro se mandamus petition, seeking

an order to compel the District Court to rule on a motion that he filed pursuant to 28

U.S.C. § 2255 and a motion for a default judgment in the same case. For the reasons that

follow, we conclude that mandamus relief is not warranted because Garnes’ petition is

moot.
Garnes, an inmate at FCI Schuylkill, pleaded guilty to one count of possessing a firearm after

having been convicted of a felony. 18 U.S.C. § 922(g). He was later sentenced to 120 months

imprisonment. In February 2010, Garnes filed a § 2255 petition to vacate, set aside, or correct

his sentence. He later moved for a default judgment on the ground that the Government did not

respond to the District Court’s order to answer his petition.1 The District Court denied Garnes §

2255 relief and declined to issue a certificate of appealability by order entered August 20, 2010.

       On September 2, 2010, Garnes moved for mandamus relief, asking that the District Court

be compelled to rule on his § 2255 motion. The District Court has already ruled on his motion.

Accordingly, we will deny Garnes’ mandamus petition as moot.




   1
   In fact, the Government did file a response within the time given by the District
Court.